 


114 HR 3255 IH: Student Agriculture Protection Act of 2015
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 3255 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. McCaul (for himself, Mr. Cuellar, and Mr. Conaway) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income certain amounts realized on the disposition of property raised or produced by a student farmer, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Student Agriculture Protection Act of 2015. 2.Exclusion of certain gain by student farmers from gross income (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 139E the following new section: 
 
139F.Gain from property produced or raised by a student farmer 
(a)In generalIn the case of a student farmer, gross income shall not include so much of the gains from qualified dispositions for the taxable year as does not exceed $5,000. (b)DefinitionsFor the purposes of this section— 
(1)Student farmerThe term student farmer means an individual who has not attained age 18, and who is— (A)enrolled in a program established by Future Farmers of America, or 
(B)enrolled in a 4–H club.  (2)Qualified disposition and qualified property (A)The term qualified disposition means a sale or exchange by or on behalf of a person who is a student farmer at the time of the sale or exchange— 
(i)of qualified property produced or raised by that student farmer, and (ii)that occurs during an activity of a type described in subparagraph (2)(B) or (3)(B) of section 513(d). 
(B)The term qualified property means personal property, including livestock, produced or raised by a student farmer under the supervision of a program described in subparagraph (A) or (B) of paragraph (1).  . (b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 139E the following new item: 
 
 
Sec. 139F. Certain gain by student farmers. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.   